Citation Nr: 1029440	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  98-00 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from March 1971 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision.  Following remands 
in December 2000 and February 2005, the Board denied the benefit 
sought.  The Veteran appealed the Board's denial to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
January 2010 Order, the Court granted a joint motion for remand 
filed by the parties, and remanded the matter to the Board for 
further analysis as to whether the medical opinion of record was 
adequate.  

The Veteran's representative filed additional written argument in 
support of the appeal in June 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran when 
further action on his part is required.


REMAND

This appeal has been pending for many years, due in part to the 
Veteran's lengthy incarceration, which hindered VA's efforts to 
provide him with a VA examination.  However, recent information 
in the file indicates that the Veteran has completed his prison 
term and that he has been receiving VA medical care since his 
release.  Any VA medical records are deemed to be constructively 
of record in proceedings before the Board and should be obtained 
prior to further review of the claims file.  Bell v. Derwinski, 
2 Vet. App. 611 (1992).  

If the Veteran is receiving any non-VA medical care for his back 
complaints, he is hereby informed that he must notify VA of this 
care, so that VA may assist him in obtaining these records for 
review, as well.

In the joint motion for remand filed by both parties to the case, 
the parties raised several criticisms of the VA medical opinion 
which was obtained based upon records review, without benefit of 
a clinical examination of the Veteran due to his unavailability 
for such an examination.  As he is now available, the Board finds 
that such an examination should be conducted, with all available 
medical records provided to the examiner in conjunction with the 
in-person examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA 
medical treatment afforded to the veteran 
by the Illinois-area VA medical facilities 
subsequent to his release from prison for 
inclusion in his claims file.

2.  The veteran should be afforded a VA 
orthopedic examination by a physician with 
appropriate expertise to identify all 
currently-shown low back disability(ies) 
and the etiology of each low back 
disability identified.  The claims folder, 
including all records obtained pursuant to 
the above request, must be made available 
to the examiner for review before the 
examination.  All tests and studies deemed 
helpful by the examiner should be conducted 
in conjunction with the examination.

The examiner is requested to review the 
medical evidence in the Veteran's claims 
file, including the service treatment 
records and the medical board reports, and 
in conjunction with a clinical examination 
of the Veteran, identify all currently-
shown low back disability.  For each 
disability/diagnosis identified, the 
examiner is requested to identify whether 
the disability pre-existed service, was 
incurred during service, was initially 
manifest within one year of discharge from 
service, or was initially manifested more 
than one year after discharge from service.  
For each disability which is determined to 
have pre-existed service, the examiner is 
requested to further determine whether that 
disability sustained a permanent increase 
in the level of impairment, beyond the 
natural course or progression of such 
disability, during service.  A thorough 
discussion of each conclusion reached, with 
careful correlation of all material facts, 
with regard to accepted medical principles 
pertaining to the history, manifestations, 
clinical course, and character of the 
particular injury or disease, is requested.

Lastly, the examiner is requested to 
discuss the conclusions reached by the VA 
physician who rendered the October 2002 
opinion in this matter.  As noted above, 
this physician did not have the benefit of 
a clinical examination of the Veteran and 
thus rendered an opinion based solely upon 
review of the medical records.  If the 
examiner agrees with the 2002 conclusions, 
the examiner is requested to explain the 
basis for agreement, providing complete 
details and support for the conclusions 
reached.  If the examiner disagrees with 
the 2002 conclusions, the examiner is 
requested to distinguish the prior opinion 
and provide a complete and detailed 
explanation for the disagreement.  

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


